Title: The American Commissioners’ Provisional Ratification of the Moroccan-American Treaty, [1–25 January 1787]
From: Adams, John
To: 


     
      [1–25 January 1787]
     
     Now know Ye that We the said John Adams & Thomas Jefferson Ministers Plenipotentiary aforesaid do approve & conclude the said Treaty and every Article and Clause therein contained, reserving the same nevertheless to the United States in Congress assembled for their final Ratification.
     In testimony whereof we have signed the same with our Names and Seals, at the Places of our respective residence and at the dates expressed under our signatures respectively.—
     
      John Adams. [SEAL]London January 25. 1787.
      Th: Jefferson [SEAL]Paris January 1. 1787.
     
    